Exhibit 10.1

THE LACLEDE GROUP, INC.

DEFERRED INCOME PLAN

FOR DIRECTORS AND SELECTED EXECUTIVES,

AS AMENDED AND RESTATED AS OF JANUARY 1, 20151

Section 1. Purpose of Plan

The Plan is designed to enhance the value of current compensation paid to such
individuals by permitting a portion of such compensation to be deferred with
such deferrals forming the basis for attractive benefits upon retirement or
death or disability before retirement. It is intended that the Plan constitute
an unfunded deferred compensation arrangement for the benefit of a select group
of management or highly compensated employees (and other service providers) of
the Company and its designated subsidiaries and affiliates for purposes of the
federal income tax laws and the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and all documents, agreements or instruments made or given
pursuant to the Plan shall be interpreted so as to effect such intent.

Section 2. Definitions

To the extent not expressly defined herein, Annex A sets forth definitions of
capitalized terms used herein.

Section 3. Plan Year

A “Plan Year” shall mean a calendar year and all Participants (regardless of
whether they are Officers, other key executives, or non-employee Directors)
shall be eligible to make deferrals.

Section 4. Applicability

The Plan will be made available to the Company’s Directors and Officers as well
as key executives of the Company and Gas (and such other Affiliates that adopt
the Plan) at a grade level 12 or higher selected by the Plan Administrator for
the respective periods described herein (“Participants”).

For purposes of the Plan, “Affiliate” shall mean (i) any person or entity that
directly or indirectly controls, is controlled by or is under common control
with the Company and/or (ii) to the extent

 

1 

To further the long-term growth and earnings of the Laclede Gas Company (“Gas”),
Gas adopted the Deferred Income Plan and Deferred Income Plan II, which benefits
earned and vested thereunder as of December 31, 2004 are not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (the
“Grandfathered Plans”). As a result of the enactment of Code Section 409A, The
Laclede Group, Inc. (the “Company”) adopted, as of January 1, 2005, The Laclede
Group, Inc. Deferred Income Plan (the “Group Plan”), which governs amounts
earned and vested on January 1, 2005 and thereafter. Effective as of January 1,
2005, no additional amounts were deferrable to the Grandfathered Plans. Unless
otherwise stated, all references herein to the “Plan” shall mean this “Group
Plan.” This Plan has again been amended and restated, effective as of January 1,
2015 (the “Effective Date”).

 

1



--------------------------------------------------------------------------------

provided by the Company’s Compensation Committee, any person or entity in which
the Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise; provided, however, with respect to
any deferrals subject to Section 409A of the Code, the term “Affiliate” shall
mean any member of the Company’s control group within the meaning of U.S.
Treasury Regulation Section 1.409A-1(h)(3), as such may be modified or amended
from time to time, by applying the “at least 50 percent” provisions thereof.

Section 5. Amounts of Deferral

Unless otherwise determined by the Company’s Board of Directors prior to the
commencement of a Plan Year, the following shall apply regarding deferrals under
the Plan:

(a) Non-Employee Director Deferrals: Non-employee Directors will be permitted to
defer up to 100% of fees and retainers.

(b) Employees’ and Officers’ Deferrals: The deferral by Participants other than
Non-Employee Directors (i) of annual base salary (“Base Salary”) shall not
exceed the Maximum Base Salary Deferral Percentage for the applicable Plan Year
of the Participant’s annual base salary level as of the November 1 of the
immediately preceding Plan Year and, (ii) with respect to the deferrals of
annual incentive compensation with respect to any period following the Effective
Date of the Plan shall not exceed 90% of Participant’s annual incentive
compensation payable to Participant under the Company’s (or its Affiliates’, as
the case may be) annual incentive plan (or other annual cash bonus arrangement)
in which the Participant participates (such compensation “Annual Incentive
Compensation”). Notwithstanding the foregoing, no election of Base Salary or
Annual Incentive Compensation shall be permitted to the extent inconsistent with
Code Section 409A. “Maximum Base Salary Deferral Percentage” means (x) 15% for
Plan Years commencing prior to January 1, 2015, and (y) 50% for Plan Years
commencing on or after January 1, 2015; provided, that such Maximum Base Salary
Deferral Percentage may be altered by the Company’s Board of Directors (or its
designee) at any time and from time to time.

(c) The minimum amount of deferral in any Plan Year will be $3,000 for each
Participant (prorated for any partial Plan Year). Participants shall designate
the amount of scheduled deferrals for the upcoming Plan Year in which deferrals
are allowed and such designated deferral amounts shall not be changed without
the approval of the Plan Administrator; provided, however, that (i) such change
shall apply only to the extent that it complies with Code Section 409A and Final
Treasury Regulation 1.409A-3(j)(4)(viii) with respect to deferrals following an
unforeseeable emergency or hardship distribution pursuant to Treasury Regulation
1.401(k)-1(d)(3) under the 401(k) plan in which such Participant is
participating or Final Treasury Regulation 1.409A-3(j)(4)(xii) with respect to
such Participant’s Disability, (ii) such change is approved by the Plan
Administrator, and (iii) such change shall apply only to deferrals of
compensation earned after the date of the change, and amounts already deferred
under the Plan shall not be refunded or returned until payable as otherwise
provided in this Plan. An election to defer must be made prior to the thirtieth
(30th) day immediately preceding the applicable Plan Year; provided, that a
person who becomes a new

 

2



--------------------------------------------------------------------------------

Participant in this Plan may, within thirty (30) days following his or her
selection as a Participant, elect to defer compensation to be earned after the
date of such election (provided further that such Participant was not eligible
to participate in any plan that is required to be aggregated for this purpose
with this Plan for purposes of Code Section 409A and published guidance
thereunder, including the Grandfathered Plans); provided, further, that,
notwithstanding such deadline, if the Participant’s Annual Incentive
Compensation constitutes “performance based compensation” within the meaning of
Code Section 409A and Treasury Regulation Section 1.409A-1(e), then such
election may be made no later than the sixth (6th) month of the performance
period to which such Annual Incentive Compensation relates, so long as the Plan
Administrator expressly permits such election (which it may, but is not
obligated to, permit) and such compensation is not readily ascertainable at the
time of such election.

(d) The annual Base Salary deferral shall be administered ratably on a per pay
period basis and shall be set forth on the Participants “Annual Salary Deferral
Election” and the Annual Incentive Compensation deferral, if permissible, shall
be set forth on the Participant’s “Annual Incentive Compensation Deferral
Election”, each in substantially the form attached hereto as Annexes B and C,
respectively as may be amended in the sole discretion, at any time and from time
to time by the Plan Administrator.

Section 6. Income Benefits

The amount of the Participant’s benefit will be equal to the amount of the
Participant’s annual Base Salary deferrals (the “Annual Base Salary Deferrals”)
and the Participant’s Annual Incentive Compensation deferrals (the “Annual
Incentive Compensation Deferrals, collectively with the Annual Base Salary
Deferrals, the “Deferred Amounts”), as adjusted for the earnings credits (as set
forth in Section 10(b) below) (the “Earnings Credits”), plus any employer
contributions made by the Company pursuant to Section 10(c) below (the “Employer
Contributions”). The Deferred Amounts plus the Earnings Credits plus any
Employer Contributions accrued as of the Participant’s date of termination shall
be referred to as “Termination Balance.” The portion of the Termination Balance
relating to Employer Contributions (and any earnings thereon) shall be referred
to as the “Accumulated Employer Contributions.”

Section 7. Form of Payment of Benefits

(a) Benefit On or After Applicable Retirement Age. Except as provided under
Section 7(b) below, if a Participant terminates employment with the Company and
its Affiliates on or after the Participant’s Applicable Retirement Age (as
defined below), the Participant shall be entitled to receive the Participant’s
Termination Balance payable in fifteen (15) annual installments (each not being
treated separately for any purpose under Code Section 409A). The “Applicable
Retirement Age” shall mean the attainment, for employees, of age 55; and for
directors, of age 65. Notwithstanding that a Participant’s benefit has commenced
in the form of installments under this Section 7(a), in the event that the
Participant dies after the commencement of such benefits but before all 15
installments have been paid, the remaining balance shall be paid in the form of
a lump sum as soon as practicable upon the Participant’s death to such
Participant’s beneficiary as indicated in the Participant’s most recent
designation of beneficiary form on file with the Company and its Affiliate, or,
if none is on file, to the Participant’s estate. The amount of each installment
shall be calculated by applying a fraction to

 

3



--------------------------------------------------------------------------------

the Participant’s Termination Balance as adjusted for Earnings Credits and
Employer Contributions as of the valuation date determined by the Plan
Administrator (i.e., 1/15th for the first installment, 1/14th for the second
installment, etc.) with the last installment being the remainder of the
Participant’s Termination Balance as adjusted for Earnings Credits and Employer
Contributions, as applicable, through the installment period.

(b) Benefit Following Change in Control. If the Participant’s employment with
the Company and its Affiliates terminates at any age within two years following
a “Change in Control” (as defined below), then, notwithstanding Section 7(a)
hereof, Participant shall be entitled to a lump sum benefit equal to the sum of
the Participant’s Termination Balance and the present value of the Employer
Contributions and Earnings Credits that would have been made or earned on such
Termination Balance through age 65 (or age 71 for Directors) using the Minimum
Fixed Rate, as defined below (such benefit the “Present Value Benefit”). For
purposes of this Plan, “Change in Control” shall mean a change in ownership of
the Company, a change in effective control of the Company, or a change in
ownership of a substantial portion of the Company’s assets as determined in
accordance with the following:

(i) a change in ownership of the Company shall occur on the date that any one
person, or more than one person acting as a group, acquires ownership of the
Company stock that, together with any Company stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the outstanding Company stock. Notwithstanding the foregoing, if any
person or group is considered to own more than 50% of the total fair market
value or the total voting power of all outstanding Company stock, the
acquisition of additional Company stock by the same person or persons is not
considered to cause a change in the ownership of the Company;

(ii) Notwithstanding that the Company has not undergone a change in ownership as
described in (i) above, a change in effective control of the Company shall occur
only on either of the following dates:

(A) the date that any one person, or more than one person acting as a group,
acquires (or has acquired within the preceding 12-month period ending on the
date of the most recent acquisition) ownership of Company stock possessing 30%
or more of the total voting power of all Company stock. Notwithstanding the
foregoing, if any person or group is considered to own more than 30% of the
total voting power of all outstanding Company stock, the acquisition of
additional Company stock by the same person or group is not considered to cause
a change in the effective control of the Company;

(B) the date a majority of members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election.

(iii) a sale of all or substantially all of the Company’s assets by any one
person, or more than one person acting as a group in a single acquisition or a
series of acquisitions within the preceding 12-month period ending on the date
of the most recent acquisition; provided, however, that transfers of assets to a
“related person” as determined under Final Treasury Regulation
1.409A-3(i)(5)(vii) shall not be considered for purposes of this subclause
(III).

 

4



--------------------------------------------------------------------------------

In no event shall an event qualify as a Change in Control hereunder if it fails
to constitute a change in ownership of the Company, a change in effective
control of the Company or a change in ownership of a substantial portion of the
Company assets as determined under Code Section 409A and Final Treasury
Regulations and applicable published guidance thereunder.

(c) Benefit Upon Participant’s Death. If the Participant dies prior to the
Participant’s Applicable Retirement Age, the Participant’s designated
beneficiary as indicated in the Participant’s most recent designation of
beneficiary form on file with the Company and its Affiliates (in the form
attached hereto as Annex D, as may be amended from time to time by the Plan
Administrator), or, if none is on file, the Participant’s estate shall be
entitled to the Present Value Benefit; provided, however, that in the event of
the Participant’s death after the Participant’s Applicable Retirement Age but
prior to retirement, such benefit shall equal the Termination Balance, if
greater. Such calculations shall include actual deferrals to the date of death
plus deferrals authorized for the remainder of the Plan Year during which the
Participant’s death occurs.

(d) Benefit in All Other Circumstances. Upon any other termination of employment
prior to the Applicable Retirement Age, including termination due to Disability,
the Participant shall receive a lump sum benefit equal to the Termination
Balance less the Accumulated Employer Contributions; provided, however, that in
the case of the termination of a Participant due to Disability prior to the
Participant’s Applicable Retirement Age, the Participant’s lump shall be equal
to the Present Value Benefit; provided, however, that in the event of the
termination of a Participant due to Disability either by the Company or the
Participant on or after the Participant’s Applicable Retirement Age but prior to
retirement, such benefit shall equal the Termination Balance, if greater. Such
calculations shall include actual deferrals to the date of termination due to
Disability plus Earnings Credits and Employer Contributions payable for the
remainder of the Plan Year during which the Participant’s termination of
employment due to Disability occurs pursuant to the terms of the Plan in effect
on such termination.

(e) Illustrations. The following examples have been included for illustrative
purposes only and shall not be binding on any party.

 

  a. If Participant terminated at age 75. If Participant terminated at age 75,
then Participant’s benefit would be paid in 15 installments. During the
installment period, as noted below, the Fixed Rate would be applied to the
Participant’s balance.

 

  b. If Participant terminated at age 45, after a Change in Control. If
Participant terminated at age 45, after a Change in Control, Participant would
be entitled to a lump sum benefit equal to the sum of the Participant’s
Termination Balance and the present value of the Employer Contributions and
Earnings Credits that would have been made or earned on such Termination Balance
through age 65 (or age 71 for Directors) using the Minimum Fixed Rate. The
Minimum Fixed Rate would be adjusted based on the Participant’s ages during the
assumed period and the Moody’s rate to be applied would be that as of the date
of the Change in Control.

 

  c. If Participant terminated at age 45, absent a Change in Control. If
Participant terminated at age 45, absent a Change in Control and absent a
Disability, Participant would be entitled to the Termination Balance (less any
Accumulated Employer Contributions) in a lump sum.

 

5



--------------------------------------------------------------------------------

Section 8. 280G Limits

To the extent a payment or distribution made under this Plan (together with the
Grandfathered Plan or any other plan, policy, or arrangement) is determined to
be a parachute payment under Code Section 280G notwithstanding the above, to the
extent, if any, that any such payment or distribution of any portion of the
benefit described above would trigger any adverse tax consequences under Code
Sections 280G or 4999, such as loss of deductions to the Company or its
affiliate, or the payment of an additional excise tax by the Participant, or
both, then the benefit hereunder (and to the extent necessary, under any other
plan, policy, or arrangement providing for “parachute payments” as defined under
Code Section 280G) shall be reduced (on a pro rata basis for all such plans,
policies, or arrangements) to $1 less than that extent, and to no greater
extent. Parachute payments and/or any cutback amount, and any other
determination with respect to Code Section 280G shall be determined by the
Company in good faith.

Section 9. Timing of Payment of Benefits

Benefits under this Plan shall become payable within 31 days of the applicable
termination of employment or service. Notwithstanding anything in this Plan to
the contrary, if it is determined that the Participant is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance issued thereunder, then payments (or portion thereof) under this Plan
shall commence on the first payroll day following the sixth month following the
month in which Participant’s termination of employment occurs (with the first
such payment being a lump sum equal to the aggregate benefit the Participant
would have received during such period if no such payment delay had been
imposed, together with interest on such delayed amount during the period of such
restriction at a rate, per annum, equal to the applicable Fixed Rate in effect
as of such termination of employment). For purposes of this Plan, a Participant
will not be deemed to have incurred a “termination of employment,” or to the
extent applicable, retirement, if the Participant has not incurred a “separation
from service” as defined in Final Treasury Regulation Section 1.409A-1(h),
including the default presumptions thereof.

Section 10. Earnings on Deferrals; Employer Contributions

(a) The amount of each Annual Base Salary Deferral shall be deemed to have been
made at the beginning of the Plan Year, except in the case of person who becomes
a new Participant in this Plan during the Plan Year, in which case the total
amount of deferrals for the Plan Year shall be deemed to have been made as of
the date of the Participant’s first deferral under the Plan for such Plan Year.
For Annual Incentive Compensation Deferrals, in accordance with the rules set
forth in Section 5(b) above, the deferrals will be deemed to have been made as
of the scheduled date of payment in the Plan Year as if the Annual Incentive
Compensation were not deferred.

(b) Earnings Credits: The Annual Base Salary Deferrals and the Annual Incentive
Compensation Deferrals for the applicable Plan Year, along with any such
deferrals for any prior Plan Year, will be credited Earnings Credits throughout
the Plan Year based on the Moody’s Rate for the Plan Year. The Moody’s Rate will
be applied prospectively.

 

6



--------------------------------------------------------------------------------

The “Moody’s Rate” for a Plan Year shall be the Composite Average Yield on
Corporate Bonds as published by Moody’s Investor Service for the month of the
October falling in the immediately prior Plan Year.

(c) Employer Contributions: In addition to the Earnings Credits in Section 10(b)
above, for so long as the Company has not elected to cease such employer
contributions (which it may at any time, for any or no reason and without
notice), the Annual Base Salary Deferrals and the Annual Incentive Compensation
Deferrals for the applicable Plan Year, along with any such deferrals for any
prior Plan Year, will be credited with Employer Contributions (at the same time
as the crediting of Earnings Credits is credited under Section 10(b) above),
based on the following table:

 

Age of Beginning of Plan Year

  

Employer Contribution Rate

Under 55    1%, provided that if the Moody’s Rate for such Plan Year when
combined with such Employer Contribution Rate is less than 6%, then such
Employer Contribution Rate shall be increased such that such combined rate
equals 6% Ages 55-57    2%, provided that if the Moody’s Rate for such Plan Year
when combined with such Employer Contribution Rate is less than 7%, then such
Employer Contribution Rate shall be increased such that such combined rate
equals 7% Ages 58-60    2%, provided that if the Moody’s Rate for such Plan Year
when combined with such Employer Contribution Rate is less than 8%, then such
Employer Contribution Rate shall be increased such that such combined rate
equals 8% Age 61 and older    3%, provided that if the Moody’s Rate for such
Plan Year when combined with such Employer Contribution Rate is less than 9%,
then such Employer Contribution Rate shall be increased such that such combined
rate equals 9%

(d) Notwithstanding the foregoing, for the installment period following
termination of employment the Earnings Credit rate and the Employer Contribution
Rate will be the “Fixed Rate.” The Fixed Rate means (i) in the case of Earnings
Credits, the Moody’s Rate in effect for the Plan Year in which the Participant’s
termination occurs, and (ii) in the case of Employer Contributions, the Employer
Contribution Rate in effect for the Plan Year in which the Participant’s
termination occurs, in each case subject to the Minimum Fixed Rate. The Minimum
Fixed Rate is (i) in the case of Earnings Credits, the Moody’s Rate in effect
for the Plan Year in which the Participant’s termination occurs, and (ii) in the
case of Employer Contributions, the Employer Contribution Rate in effect for the
Plan Year in which the Participant’s termination occurs, but in no event less
than seven (7%) in the aggregate.

 

7



--------------------------------------------------------------------------------

Section 11. Change in Time/Form of Payment. Gas and/or the Company (or any
participating Affiliate) may permit a Participant to elect to change the time
and/or form of payment, subject to the following conditions: (a) the election
may not take effect until at least twelve (12) months after the date on which
the election is made; (b) except with respect to payments made on account of a
Participant’s death, payments of the benefit which a Participant is eligible to
receive must not commence earlier than five (5) years from the date of the
Participant’s originally scheduled payment date; and (c) the election must be
made at least twelve (12) months prior to the originally scheduled payment date.
Notwithstanding the foregoing, such election shall only be permitted to the
extent it complies with Code Section 409A, the Final Treasury Regulations and
other published guidance thereunder. During the five (5) years during which the
payment of the Participant’s benefit is delayed, the Participant’s benefit shall
accrue interest at a rate, per annum, equal to the applicable Moody’s Rate plus
the Employer Contribution Rate in effect for the Plan Year in which the
termination of employment occurs.

Section 12. Miscellaneous

(a) The Company’s Board of Directors may amend or terminate this Plan at any
time, and from time to time. Notwithstanding the above, the Plan may not be
terminated and payments accelerated thereunder contrary to the provisions of
Section 409A of the Internal Revenue Code including, without limitation, Final
Treasury Regulation Section 1.409A-3(j)(4)(ix) with reference to Final Treasury
Regulation Section 1.409A-1(g).

(b) Participation in the Plan shall in no way be deemed to constitute a right to
continue in the employment of the Company or any affiliate thereof.

(c) The Plan Administrator shall be the Company’s Vice President of Human
Resources, or if none, the head of the Company’s human resources function (the
“Plan Administrator”).

(d) Any claim for benefits under this Plan shall be submitted to the Plan
Administrator. If the Plan Administrator denies the claim for benefits, in whole
or in part, the Plan Administrator shall notify the claimant of the adverse
benefit determination no later than ninety (90) days after receipt of the claim
by the Plan, unless the Plan Administrator determines that special circumstances
require an extension of time, which may not exceed a further ninety (90) days,
for processing the claim and so notifies the claimant in writing prior to the
termination of the initial 90 day period. In the event that a claim for benefits
under this Plan has been denied by the Plan Administrator, the decision shall be
subject to review by the Company upon written request of the claimant made to
the Plan Administrator within sixty (60) days of receipt by the claimant of
notice of such denial. Upon request and free of charge, the Company shall
provide the claimant with reasonably access to all pertinent information,
documents and records with respect to the claim. The decision of the Company
upon review shall be in writing and shall state the reasons for the decision and
the provisions of this Plan on which the decision is based. Such decision shall
be made within sixty (60) days after the Company’s receipt of written request
for such review unless a hearing is necessitated to determine the facts and
circumstances, in which event a decision shall be rendered as soon as possible,
but not later than one hundred and twenty (120) days after receipt of the
claimant’s written request for review. The decision of the Company upon review
shall be final and binding on all persons.

 

8



--------------------------------------------------------------------------------

(e) The illegality of any provision of this Plan shall not affect the
enforceability of any other provision of this Plan. The Plan shall be construed
in accordance with and governed by the substantive laws of the State of Missouri
without regard to conflict of law rules.

(f) All payments made under the Plan to a Participant or his or her beneficiary
shall be subject to withholding of such amounts as the Company reasonably may
determine are required to be withheld pursuant to any applicable Federal, state,
local, or foreign law or regulation.

(g) The rights of Participants and their beneficiaries to benefits under the
Plan shall be solely those of unsecured general creditors of the Company. The
Plan constitutes merely a promise by the Company to make benefit payments in the
future. The Plan is intended to be unfunded for purposes of the Code and Title I
of ERISA. Notwithstanding the foregoing, the Company may contribute to a trust
fund under a “rabbi trust” agreement between the Company and a banking
organization, if such a trust fund is hereafter established, and payments under
the Plan may be made from any such trust fund. Any asset acquired or held by the
Company in connection with the Company’s liabilities under the Plan shall not be
deemed to be security for the performance of the Company’s obligations under
this Plan.

(h) The rights and interests of Participants and their beneficiaries to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participants or their beneficiaries, and any
such rights and interests under the Plan shall not be liable for or subject to
any obligation or liability of the Participant or beneficiary.

(i) Notwithstanding any other provision of the Group Plan, this Group Plan is
intended to comply with Section 409A of the Code and shall at all times be
interpreted in accordance with such intent that amounts that may become payable
to Participant shall not be taxable to such Participants until such amounts are
paid in accordance with the terms of the Group Plan. To the extent that any
provision of the Group Plan violates Section 409A of the Code and the Final
Treasury Regulations promulgated thereunder such that amounts would be taxable
to a Participant prior to payment or otherwise subject to penalties under
Section 409A of the Code, such provision shall be automatically reformed or
stricken to preserve the intent hereof. Notwithstanding the foregoing, in no
event will the Company or any of its Affiliates have any liability for any
failure of the Group Plan to satisfy Section 409A of the Code and such parties
do not guarantee that the Group Plan complies with Section 409A of the Code.

(j) Notwithstanding the payment schedule set forth above, amounts may be paid
under the Group Plan prior to the scheduled payment date set forth above, if and
to the extent such amounts become subject to FICA taxes under Code Sections
3101, 3121(a) or 3121(v), and/or withholding taxes under Code Section 3401 or
the corresponding provisions of any state, local or foreign law as a result of
the payment of such FICA taxes; provided, that, such payment shall not exceed
the FICA amount and such other amount required to be withheld on account of the
payment of such FICA amount. Further, a payment will be made under the Group
Plan at any time the Group Plan fails to meet the requirements of Section 409A
of the Code; provided, that, such payment shall not exceed the amount required
to be included in income as a result of the failure to comply with Section 409A
of the Code.

 

9



--------------------------------------------------------------------------------

(k) Except as contemplated in Section 12(g) hereof, all credits and
contributions, once credited, shall not be subject to forfeiture.

 

10



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

(in alphabetical order)

“Affiliate” has the meaning set forth in Section 4 of the Plan.

“Annual Base Salary Deferrals” has the meaning set forth in Section 6 of the
Plan.

“Annual Incentive Compensation” has the meaning set forth in Section 5(b) of the
Plan.

“Annual Incentive Compensation Deferrals” has the meaning set forth in Section 6
of the Plan.

“Annual Incentive Compensation Deferral Election” has the meaning set forth in
Section 5(b) of the Plan.

“Annual Salary Deferral Election” has the meaning set forth in Section 5(b) of
the Plan.

“Applicable Retirement Age” has the meaning set forth in Section 7(a) of the
Plan.

“Base Salary” has the meaning set forth in Section 5(b) of the Plan.

“Change in Control” has the meaning set forth in Section 7(b) of the Plan.

“Code” has the meaning set forth in Footnote 1 of the Plan.

“Company” has the meaning set forth in Footnote 1 of the Plan.

“Deferred Amounts” has the meaning set forth in Section 6 of the Plan.

“Directors” means the any member of the board of directors of the Company or any
Affiliate that has adopted the Plan who is not an employee of the Company or any
Affiliate.

“Disability” has the meaning set forth in U.S. Treasury Regulation
1.409A-3(i)(4)(i). Determinations of “Disability” will be made by the Plan
Administrator (or its designee).

“Earnings Credits” has the meaning set forth in Section 6 of the Plan.

“Effective Date” has the meaning set forth in Footnote 1 of the Plan.

“Employer Contribution Rate” means the rate determined under Section 10(c) of
the Plan.

“Employer Contributions” has the meaning set forth in Section 6 of the Plan.

“ERISA” has the meaning set forth in Section 1 of the Plan.

“Fixed Rate” has the meaning set forth in Section 10(d) of the Plan.

 

11



--------------------------------------------------------------------------------

“Gas” has the meaning set forth in Footnote 1 of the Plan.

“Grandfathered Plans” has the meaning set forth in Footnote 1 of the Plan.

“Group Plan” has the meaning set forth in Footnote 1 of the Plan.

“Maximum Base Salary Deferral Percentage” has the meaning set forth in
Section 5(b).

“Minimum Fixed Rate” has the meaning set forth in Section 10(d) of the Plan.

“Moody’s Rate” has the meaning set forth in Section 10(b) of the Plan.

“Officers” means any employee designated as an “officer” of the Company or any
Affiliate that has adopted the Plan.

“Participants” has the meaning set forth in Section 4 of the Plan.

“Plan” means The Laclede Group, Inc. Deferred Income Plan for Directors and
Selected Executives, as Amended and Restated as of January 1, 2015, as amended
and/or restated from time to time.

“Plan Administrator” has the meaning set forth in Section 12(c) of the Plan.

“Plan Year” has the meaning set forth in Section 3 of the Plan.

“Present Value Benefit” has the meaning set forth in Section 7(b) of the Plan.

“Termination Balance” has the meaning set forth in Section 6 of the Plan.

***

 

12



--------------------------------------------------------------------------------

ANNEX B

ELECTION-SALARY DEFERRAL

 

13



--------------------------------------------------------------------------------

ANNEX C

ELECTION: INCENTIVE COMPENSATION DEFERRAL

 

14



--------------------------------------------------------------------------------

ANNEX D

FORM OF BENEFICIARY DESIGNATION

THE LACLEDE GROUP, INC.

DEFERRED INCOME PLAN FOR DIRECTORS AND SELECTED EXECUTIVES

DESIGNATION OF BENEFICIARY FOR [PARTICIPANT’S NAME/SOCIAL SECURITY NUMBER]

The primary beneficiary for benefits payable under the Plan in the event of my
death should be:

Primary Beneficiary

Name:

Address:

Relationship:

Social Security Number:

In the event my primary beneficiary referenced immediately above is not alive,
or is a trust that has been terminated, at the time of my death, then the
benefits payable under the Plan in the event of my death should be paid to:

Contingent Beneficiary:

Name:

Address:

Relationship:

Social Security Number:

This designation is intended to replace all prior designations made by me under
the above Plan and the Grandfathered Plans. I reserve the right to change any
beneficiary named herein without the consent of such beneficiary by properly
completing and delivering a new written Designation of Beneficiary to the Plan
Administrator.

 

 

Signature

 

Date

 

15